Citation Nr: 1625620	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO. 08-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board most recently remanded the issue on appeal for additional development in October 2012. The requested opinion having been obtained, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As part of that remand, the Board denied service connection for hepatitis C. As such, that issue is no longer on appeal.  The Veteran has additionally declined to perfect an appeal with regard to evaluation of posttraumatic stress disorder, and so that issue is no longer before the Board.

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2010.  A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Bilateral hearing loss manifested more than one year after separation, and is not otherwise shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in November 2006, prior to the initial unfavorable adjudication in July 2007. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records relevant to the Veteran's bilateral hearing loss have been associated with the electronic claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in November 2015. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for bilateral hearing loss. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).  Sensorineural hearing loss is considered an organic disease of the nervous system.

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for bilateral hearing loss. The November 2015 VA examination shows that the Veteran currently has bilateral hearing loss that is considered disabling for VA purposes, and therefore a current disability has been shown. 38 C.F.R. § 3.385. 

The Veteran has stated that he was exposed to a significant amount of noise from heavy vehicles, as well as gunfire and explosions, while working at an ammunition dump during his tour of duty in Vietnam. His DD-214 shows a military occupational specialty as a clerk, and his personnel records show that he was stationed in Vietnam from September 1966 to September 1967 and was assigned to a heavy materials supply company. This is consistent with the Veteran's statements concerning exposure to loud noise from heavy trucks and other machinery. As such, noise exposure in service has been shown. Thus, the dispositive issue in this case is the presence of a nexus between the in-service noise exposure and the current bilateral hearing loss.

The Veteran has asserted that his current bilateral hearing loss is causally related to his active duty service. While the Veteran is competent to testify to persistent lay-observable symptoms since service, such as decreased hearing acuity, he is not competent to provide a medical opinion linking his current hearing loss to his service, as to do so requires expertise in the field of audiology. Jandreau, 492 F.3d 1372. The Veteran has not alleged that his hearing loss has been persistent since service. During his June 2010 hearing the Veteran stated that he first noticed hearing loss approximately 15 to 18 years go, or between 1992 and 1995, and the Veteran denied any current, or history of, hearing loss on his separation report of medical history in August 1968.  The Veteran's wife also testified that the Veteran had difficulty hearing. She stated that while it seemed like he has always had hearing issues since they first met in 1968, she could not remember specifically when she first noticed his hearing problems.

Turning to the medical evidence, service treatment records show that the Veteran's in-service audiograms reflect normal hearing for VA purposes. 38 C.F.R. § 3.385. While the Veteran has reported being told that he had decreased hearing acuity while in service, he denied any current or history of hearing loss at separation. Further, the enlistment and separation audiograms do not show that hearing acuity decreased during service, nor did any examiner or physician provide a diagnosis of bilateral hearing loss based on any of the Veteran's audiogram results. The Veteran's hearing was at no point noted to be at disabling levels during service. 

The Veteran was afforded VA examinations in March 2011, June 2011, and November 2015.  The March 2011 examiner was unable to review the claims file, and therefore declined to offer a nexus opinion.   The June 2011 examiner offered a negative opinion, stating generally that such was based on review of the evidence and examination.  As this lacks a clear rationale, no weight can be given the opinion.  

The November 2015 examiner noted that the Veteran currently had bilateral hearing loss and that he reported noise exposure in service, but stated that it was less likely than not that the current hearing loss was related to his active duty service. The examiner first noted that the Veteran's hearing was normal at separation, and that there was no evidence of hearing threshold shifts at any point in his service treatment records. 

The examiner further stated that medical research shows that there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after the exposure. Indeed, medical literature shows that, based on the current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss is unlikely. There is no evidence that the examiner was not competent or credible, and as the opinion is based on accurate facts, current medical studies and literature and a well-reasoned rationale, it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records associated with the claims file reflect on-going audiological treatment for hearing loss and hearing aid maintenance. However, these records contain no opinions concerning the etiology of the Veteran's bilateral hearing loss. A May 2008 private treatment record reflects a yearly history of audiograms dating back to August 1997, all of which reflect disabling bilateral hearing loss for VA purposes. However, this record also contains no opinions as to the etiology of the hearing loss, instead only establishing that the bilateral hearing loss was present in at least August 1997.

Based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the current bilateral hearing loss is causally related to service. The lay statements of record are outweighed by the objective medical opinion of record, which indicates that there was no evidence of threshold shifts in service and that the delayed onset of hearing loss years after noise exposure is unlikely. Further, the Veteran himself reported that he did not notice any hearing loss until between 1992 and 1995, and denied any issues with hearing loss at separation.  While his wife has indicated that she believed he had hearing loss at separation from service, she was not certain, and her testimony is contradicted by the Veteran's own reports; her statements cannot therefore be given much probative weight.  The preponderance of the evidence is against a finding of in-service onset, continuity of symptoms, and a causative connection.  As such, the third element has not been met, and therefore service connection for bilateral hearing loss is not warranted on a direct basis. 38 C.F.R. § 3.303.

Turning to service connection based on the presumption in favor of chronic diseases, the preponderance of the evidence is against a finding that the Veteran's hearing loss manifested to a compensable degree within the first post-service year.  As is noted above, hearing was normal, without shift, during service.

Following separation, there is no evidence of hearing loss for VA purposes until the noted August 1997 audiogram. The Veteran himself stated his hearing loss had its onset between 1992 and 1995, and his wife could not recall when she first noticed the Veteran's hearing difficulty. Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of continuity of symptomatology since service, or manifestation within the first post-service year. 

Moreover, review of audiometric testing on repeated VA examinations shows that even now, the hearing loss disability has not risen to a compensable level under 38 C.F.R. § 4.85.  His puretone threshold averages, ranging in the high 30s and 40s, in combination with excellent speech recognition scores from 96 to 100 percent, demonstrates no hearing acuity level worse than I in either ear, which corresponds to a noncompensable rating. 

Therefore, service connection based on the presumption in favor of chronic diseases is not warranted in this case.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


